PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DEREK A. ROSS,                           
                   Plaintiff-Appellee,
                 v.                              No. 98-2817
VINCENT R. BRYAN,
              Defendant-Appellant.
                                         
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CA-98-380-2)

                      Argued: December 1, 1999

                      Decided: October 31, 2002

       Before WIDENER and LUTTIG, Circuit Judges, and
       Margaret B. SEYMOUR, United States District Judge
                for the District of South Carolina,
                      sitting by designation.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Widener wrote the opinion, in which Judge Luttig and Judge
Seymour concurred.


                             COUNSEL

ARGUED: George Maralan Kelley, III, Assistant United States
Attorney, Norfolk, Virginia; Richard Alan Saunders, FURNISS,
DAVIS, RASHKIND & SAUNDERS, P.C., Norfolk, Virginia, for
2                           ROSS v. BRYAN
Appellant. Blair Edmund Smircina, KALFUS & NACHMAN, Nor-
folk, Virginia, for Appellee.


                              OPINION

WIDENER, Circuit Judge:

   Defendant Vincent R. Bryan, a First Lieutenant in the Marine
Corps, appeals the district court’s order denying the United States’
motion to substitute the United States as the party defendant in this
case and remanding the case to state court. Because we agree with the
district court’s finding that Bryan was not acting within the scope of
his employment at the time of the accident in question, we affirm its
order denying the motion to substitute the United States as the party
defendant. However, in compliance with circuit precedent decided
subsequent to the decision of the district court, we vacate the remand
order and instruct the district court to resolve the merits of this case.

                                   I.

   The facts are largely undisputed. This case arose out of a motor
vehicle collision on December 12, 1997, between the plaintiff, Petty
Officer Derek A. Ross and Bryan, which occurred on the Little Creek
Naval Amphibious Base near Norfolk, Virginia. Bryan was on his
way to military logistics class when the car he was driving collided
with Ross’s motorcycle. Bryan was an active duty Marine Corps Offi-
cer permanently stationed in California, on a temporary additional
duty assignment to attend military logistics school from September
1996 through December 13, 1996 at Little Creek. Bryan’s assignment
orders directed him to live in government quarters, if available, and
indicated that the government would not provide a rental car or reim-
bursement for a personal vehicle. Bryan lived on base, and, for the
majority of his temporary assignment, he did not have access to a car
and obtained transportation from other marines.

  The weekend before the accident at issue, Bryan’s fiancee came for
a visit after which, having returned her to Roanoke, he kept her car
with him on base. On the morning of the accident, Bryan showered,
                             ROSS v. BRYAN                              3
dressed in uniform, and drove the car to arrive at class by 7:00 a.m.
He traveled directly from his quarters and did not leave the base or
deviate to conduct any personal business. He and Ross collided at an
intersection on the base.

    Following the accident, Ross filed a Motion for Judgment in the
Circuit Court of the City of Virginia Beach, seeking damages as a
result of the accident. On March 20, 1998, the United States Attorney
for the Eastern District of Virginia, pursuant to 28 U.S.C. § 2679, cer-
tified that Bryan was acting within the scope of his employment and
acting in the line of duty at the time of the accident. The United States
filed a Notice of Removal on April 9, 1998, citing 28 U.S.C.
§ 2679(d) of the Federal Tort Claims Act (the Westfall Act) as the
jurisdictional basis for removal. In addition, the government cited as
authority for removal 28 U.S.C. §§ 1331, 1346(b), 1442, and 1446.

   Ross challenged the scope of employment certification in a motion
opposing the substitution of the United States as defendant and asked
the district court to deny the certification. Bryan filed a rebuttal brief
and the district court granted Ross leave to file a surrebuttal brief. On
July 31, 1998, the district court ordered that Ross be allowed to con-
duct "limited discovery pertaining to the issue of scope of employ-
ment" and to depose Bryan. Both parties submitted briefs following
discovery, and, due to their agreement as to the underlying facts, the
court dispensed with oral argument. Bryan now appeals the district
court’s decision which decided that he was not acting within the
scope of his employment at the time of the accident and remanded the
case to the state court.

                                   II.

   As the district court correctly held, Ross had the burden of persua-
sion to prove by a preponderance of the evidence that Bryan was not
acting within the scope of his employment. See Maron v. United
States, 126 F.3d 317, 323 (4th Cir. 1997).

    The United States Attorney for the Eastern District of Virginia cer-
tified that Bryan was acting within the scope of his employment and
in the line of duty on the morning of the accident. Once the Attorney
General has made this certification, "any civil action or proceeding
4                           ROSS v. BRYAN
commenced upon such claim in a State court shall be removed" to
federal court and the "United States shall be substituted as the party
defendant." 28 U.S.C. § 2679(d)(2). Under the Westfall Act, the
Attorney General’s certification that an act was within the defendant’s
scope of employment "shall conclusively establish scope of office or
employment for purposes of removal." 28 U.S.C. § 2679(d)(2).

   Once the Attorney General or his delegate certifies that the defen-
dant employee acted within the scope of his employment and the
United States is substituted as the party defendant, the plaintiff can
seek relief only against the government under the Federal Tort Claims
Act. See Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 426
(1995). Although the Westfall Act guarantees removal to federal court
to determine the scope of employment issue once the Attorney Gen-
eral has certified that the defendant acted within the scope of his
employment, substitution of the United States as defendant is not
guaranteed. See Gutierrez de Martinez v. Lamagno, 515 U.S. at 430-
31 (stating that these provisions "work together to assure that, when
scope of employment is in controversy, that matter, key to the appli-
cation of the FTCA, may be resolved in federal court"). In Gutierrez
de Martinez v. Lamagno, the Supreme Court reversed our determina-
tion that a scope-of-employment certification was not subject to judi-
cial review. 515 U.S. at 423. Thus, we reach the merits of the district
court’s scope-of-employment determination.

   Bryan asserts that, because he resided on base and proceeded
directly to class in uniform on the day of the accident, he was pursu-
ing the business of his employer and was within the scope of his
employment. To determine whether Bryan’s acts were within the
scope of his employment, we must apply Virginia respondeat supe-
rior law. See Williams v. United States, 350 U.S. 857 (1955) (per
curiam). As noted, Ross had the burden to prove by a preponderance
of the evidence that Bryan was not acting within the scope of his
employment.

   Under Virginia law, an act is within the scope of employment if it
was "fairly and naturally incident to the business" and if it was done
"while the servant was engaged upon the master’s business and be
done, although mistakenly or ill-advisably, . . . to further the master’s
interests" and did not arise "wholly from some external, independent,
                             ROSS v. BRYAN                              5
and personal motive on the part of the servant." Sayles v. Piccadilly
Cafeterias, Inc., 410 S.E.2d 632, 634 (Va. 1991) (quoting Tri-State
Coach Corp. v. Walsh, 49 S.E.2d 363, 367 (Va. 1948)).

   In Virginia, commuting or the "mere act of traveling to work [is]
not a natural incident" of an employer’s business. See Smith v. Land-
mark Communications, Inc., 431 S.E.2d 306, 308 (Va. 1993). The dis-
trict court concluded that Bryan was simply commuting to class on
the morning of the accident and decided that Bryan was not within the
scope of his employment merely because he was on the base during
his commute. We agree that extending the scope of employment to
include all incidents occurring on a military base while the service-
man is commuting to his or her duty station is not warranted under
these facts. The conclusion of the district court is persuasive, that this
"contention would seemingly extend the course of employment, at
least in matters involving military bases, to all incidents which hap-
pened on the base where a service person was on the way to his or
her duty station." The district court concluded that "[s]uch an exten-
sion is not a logical one for this Court, even given the particular facts
herein," and we agree.

   Bryan argues that Wilkinson v. Gray, 523 F. Supp. 372 (E.D. Va.
1981), aff’d., 677 F.2d 998 (4th Cir. 1982), mandates a different
result. In Wilkinson, the government directed defendant Gray, an
active-duty Naval officer, to drive to Norfolk for temporary duty to
pick up and deliver mail and parts for his ship. 523 F. Supp. at 374.
The government provided Gray with a per diem allowance for mile-
age, food, and lodging and supplied him with a rental van. Wilkinson,
523 F. Supp. at 374. As Gray was returning from his delivery of the
ship’s mail in the government van, he was involved in a motor vehicle
accident. Wilkinson, 523 F. Supp. at 374. The district court found and
we affirmed that Gray was acting within the scope of his employment
at the time of the tortious conduct. Wilkinson v. United States, 677
F.2d 998, 999-1000 (4th Cir. 1982).

   Bryan’s situation is distinguished from Gray’s in at least the fol-
lowing ways: he, unlike Gray, had not yet arrived at his immediate
place of duty, he was not driving a government supplied or authorized
vehicle, he was not reimbursed for any mileage, and his attendance
at the school did not include the use of a government supplied vehi-
6                            ROSS v. BRYAN
cle. Just as, or more, importantly, Bryan was simply commuting to
work, while the driver in Wilkinson was not. Despite the govern-
ment’s ultimate benefit from Bryan’s class attendance, Bryan was
simply traveling to work. Under Virginia law, Bryan’s commute is
not within the scope of employment, Smith v. Landmark Communica-
tions, Inc., 431 S.E.2d at 307, thus, we agree with the district court’s
decision that he was not acting within the scope of his employment
when the accident occurred. Accordingly, we affirm the district
court’s order denying the motion of the United States to substitute the
United States for Bryan as the party defendant under 28 U.S.C.
§ 2679(d)(2).

                                   III.

   Bryan also appeals the district court’s order remanding the case to
state court.1

   During this appeal we have decided a case which is controlling on
this question: Borneman v. United States, 213 F.3d 819 (4th Cir.
2000). In Borneman we recognized a potential conflict between the
otherwise plain prohibition of 28 U.S.C. § 1447(d) and the removal
provisions of the Westfall Act, 28 U.S.C. § 2679(d)(2). The Westfall
Act states explicitly that the scope-of-employment certification of the
Attorney General "shall conclusively establish scope of office or
employment for purposes of removal." 28 U.S.C. § 2679(d)(2). The
Supreme Court has clarified, however, that the Attorney General’s
certification of scope of employment is conclusive only for purposes
of removal to federal court and does not conclusively establish the
propriety of substituting the United States as the party defendant. See
Gutierrez, 515 U.S. at 434. Borneman recognized that "28 U.S.C.
§ 2679(d)(2), which gives the Attorney General the exclusive author-
ity to determine removal jurisdiction under the Westfall Act, comes
into tension with 28 U.S.C. § 1447(d), which reserves to a district
court the exclusive authority to determine on a remand motion
whether the jurisdictional statute justifying removal is satisfied."
Borneman, 213 F.3d at 826.
    1
   The parties have not alleged diversity jurisdiction or admiralty juris-
diction.
                            ROSS v. BRYAN                              7
   We reasoned that the tension between the Westfall Act removal
provision and §1447(d) "can best be resolved by giving effect to the
intent of each statute and preserving to the district court its exclusive
authority under § 1447(d) over remand orders based on § 1447(c)
except when Congress directs otherwise in a more specific situation,
such as where Congress gives the Attorney General the exclusive
power to decide whether to have a Westfall Act case tried in federal
court." Borneman, 213 F.3d at 826 (italics in original).

   Again, our decision in Borneman controls.2 In Borneman, a U.S.
postal employee brought suit in state court against his supervisor
seeking damages for assault and battery. See Borneman, 213 F.3d at
822. The U.S. Attorney certified that the supervisor had been acting
in the scope of employment at the time of the alleged incident,
removed the case to federal court, and moved to substitute the United
States as the party defendant. See Borneman, 213 F.3d at 823. After
holding limited discovery, the district court decided that the U.S.
Attorney’s certification was erroneous, denied the motion to substi-
tute, and remanded the case to state court because it concluded that
there was no longer federal question jurisdiction. See Borneman, 213
F.3d at 823.

   The United States appealed the district court’s order denying sub-
stitution and filed a petition for a writ of mandamus seeking review
of the district court’s remand order. See Borneman, 213 F.3d at 824.
We concluded that the district court had misapplied the burden of
proof standards governing the scope of employment inquiry and
remanded to the district court to apply the proper approach. See
Borneman, 213 F.3d at 829. However, even if, after applying the
proper standards, the district court again concluded that the certifica-
tion was erroneous and denied substitution, the Borneman court
instructed the district court to retain jurisdiction of the case and
resolve the state law claims of the plaintiff. See Borneman, 213 F.3d
at 829. Remand to state court was inappropriate, we concluded: "[t]he
district court’s jurisdiction on remand authorizes it to try the case
even though the federal interest [scope of employment] has been
eliminated," Borneman, 213 F.3d at 829. On remand we required that
the district court should consider the merits of the case and proceed
  2
   As noted, Borneman was decided after the district court’s order.
8                           ROSS v. BRYAN
to final judgment. Borneman, 213 F.3d at 829 (citing Gutierrez de
Martinez v. Lamagno, 515 U.S. at 435-36 (plurality opinion)).

   The case at hand is on all fours with Borneman. Accordingly, we
affirm the decision of the district court in not substituting the United
States as the defendant; we vacate the district court’s order remanding
the case to state court; and we instruct the district court on remand to
retain jurisdiction and resolve the merits of Ross’s state law claims.

                         AFFIRMED IN PART, VACATED IN PART,
                          AND REMANDED WITH INSTRUCTIONS